Case 2:18-cv-00164-JRG Document 91 Filed 01/22/19 Page 1 of 2 PageID #: 1172



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ASHLEY HARVEY, INDIVIDUALLY AND                    §
AS NEXT FRIEND OF L. H., A MINOR,                  §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:18-CV-00164-JRG
                                                   §
CARTHAGE ISD, OTIS AMY, SCOTT                      §
SURRATT, DR. JOSEPH GLENN                          §
HAMBRICK,                                          §
                                                   §
                Defendants.                        §
                                                   §

                                             ORDER

       Before the Court is Plaintiff’s Motion for Partial Summary Judgment as to Defendant’s

Counterclaim (the “Motion”). (Dkt. No. 51.) Defendants filed a counterclaim alleging that

“Plaintiff[’s] lawsuit is frivolous, unreasonable, and without foundation, and therefore Defendants

seek costs and reasonable attorney’s fees against Plaintiff[] and [her] counsel, jointly and

severally.” (Dkt. No. 10 ¶ 171, CISD’s Answer.) Plaintiff timely filed an answer to Defendants’

counterclaim denying the allegations. (Dkt. No. 13 ¶¶ 1–5, Plaintiff’s Answer to Counterclaim.)

In the Motion, Plaintiff moves for summary judgment as to Defendants’ counterclaim because

Defendants “cannot prevail on their counterclaim for attorneys’ fees” as a matter of law. (Dkt. No.

51 at 9.) Defendants did not file a response to the Motion.

       Defendants’ failure to respond “creates a presumption that [Defendants] do[] not controvert

the facts set out by [Plaintiff] and has no evidence to offer in opposition to the motion.” L.R. CV-

7(d). Defendants have not presented any evidence demonstrating that the lawsuit was frivolous,

unreasonable, groundless, without foundation, or brought in bad faith. Nor did Defendants present
Case 2:18-cv-00164-JRG Document 91 Filed 01/22/19 Page 2 of 2 PageID #: 1173



any evidence to rebut Plaintiff’s position that its constitutional claims were based on an allegation

that the previously-named Defendants (Principal Amy, Superintendent Hambrick, and Coach

Surratt) had inherent authority from the school board to make a decision as to G.C.’s conduct and
      .
thus, the school board had effectively authorized their actions. (Dkt. No. 51 at 9–11.) Accordingly,

on the existing record before the Court and in light of the presumption created by Defendants’

failure to respond, the Court finds that Plaintiff’s Motion for Partial Summary Judgment as to

Defendant’s Counterclaim should be and hereby is GRANTED. Consequently, it is ORDERED

that Defendants are not entitled to attorneys’ fees and their request for same is DENIED.



         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 22nd day of January, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                 2
